Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors: Osler Incorporated We consent to the use of our report dated July 31, 2007, in this Registration Statement on Form SB-2 of Osler Incorporated for the registration of shares of its common stock. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. We also consent to the reference to our firm under the heading "Experts" appearing herein. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas September 19, 2007
